Citation Nr: 1702046	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased compensable rating for residuals of malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1952 to June 1954 and from September 1954 to October 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In September 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is also required to obtain a new VA examination.

The Board observes a July 2011 VA treatment record indicates that the Veteran complained of recurrences of malaria. The treating physician advised the Veteran that the only way to demonstrate this would be to undergo blood testing while he is symptomatic.

The Veteran's most recent and pertinent VA examination occurred in January 2012. Upon examination, the Veteran reported symptoms of fevers, chills, and night sweats 3 to 4 times per year that last from 1 to 2 days and with weakness for 3 days. After a review of the claims file, the examiner reported that the Veteran was diagnosed with malaria in August 1953. In November 1953, the Veteran was treated for fever and general malaise, but a malaria smear yielded negative results. The examiner stated that the Veteran's malaria is now inactive, but no malarial testing has been done since 1953. The malaria was noted to be resolved without residuals and without functional limitation. 

In September 2016, the Veteran testified that his malaria symptoms have worsened since his last VA examination and that he now experiences night sweats and fevers approximately once per month. He also complained of daytime chills and fatigue. The Veteran stated that he experienced these symptoms since service and that they continue to periodically impact him. The Veteran's representative also requested a new VA examination. 

Relapses of malaria must be confirmed by the presence of malarial parasites in blood smears. See Note following 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2015). Thus, the Board has determined that a new VA examination, including any diagnostic or laboratory testing, is necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to his statements and claims file, the Veteran has received some VA treatment for his condition, but there are no VA treatment records after 2011. Therefore, the AOJ should obtain any additional relevant and appropriate VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain any outstanding VA treatment records. The Veteran should indicate whether he has had a private treatment for his condition, and if so, assist in obtaining records as needed. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Then, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his service-connected malaria residuals. The claims file must be made available to the examiner for review in connection with the examination. All indicated studies should be performed, including a malaria blood smear.

The examiner should take a complete history from the Veteran and determine whether his reported symptoms of frequent fevers, night sweats, chills, and fatigue are possibly related to his service-connected malaria. 
The examiner should also determine whether there were residuals such as liver, or spleen damage and, if so, the nature and extent of any such residuals should be set out.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




